In an action to recover accidental death benefits under a life insurance policy, the parties cross appeal from: (1) so much of an order of the Supreme Court, Rockland County, entered August 26, 1965, as denied their respective motions for summary judgment; and (2) so much of an order of said court, entered November 5, 1965, as denied plaintiff’s motion for reargument, but granted defendant’s motion for reconsideration, and adhered to the court’s original decision. Order of August 26, 1965, insofar as appealed from by plaintiff, affirmed, without costs. Appeal by plaintiff from order of November 5, 1965, insofar as it denies reargument, dismissed, without costs; no appeal lies from an order denying reargument. Appeal by defendant from order of August 26, 1965 dismissed, without costs. Insofar as such order denies defendant’s motion, it has been superseded by the later order granting defendant’s motion for reconsideration. Order of November 5, 1965, insofar as it relates to defendant’s motion for summary judgment, affirmed, without costs. No opinion. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.